DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022, has been entered.
Pursuant to the RCE, claims 20-39 are pending in the application.  The applicant has cancelled claims 1-19.  The applicant has amended claims 21 and 31.

Terminal Disclaimer
3.	The terminal disclaimer filed on May 2, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. US 10,898,641, U.S. Patent Application No. US 10,617,815, U.S. Patent Application No. US 10,300,194, and U.S. Patent Application No. US 9,764,082 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 25 recites:
The system of Claim 23, wherein the one or more hardware processors are further configured to display a visual indication of the alarm condition instead of an audible indication while waiting for the second clinician mobile device to respond to the alarm condition.

The applicant’s specification does not disclose these limitations.  Because claim 25 was submitted as a pre-examination amendment, claim 25 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 25 and only the limitations of claim 25.
Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 26 recites:
The system of Claim 23, wherein the alarm forwarding system is configured to replace the second clinician mobile device with a third clinician mobile device based on a lack of response from the second clinician device.

The applicant’s specification does not disclose these limitations.  Because claim 26 was submitted as a pre-examination amendment, claim 26 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 26 and only the limitations of claim 26.
	Claims 27 and 28 are rejected for the same reasons as claim 26 because claims 27 and 28 depend from claim 26.
Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 28 recites:
The system of Claim 26, wherein the second clinician mobile device is changed in response to a determination that the transmission to the second clinician mobile device has failed.

The applicant’s specification does not disclose these limitations.  Because claim 28 was submitted as a pre-examination amendment, claim 28 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 28 and only the limitations of claim 28.
Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 29 recites:
The system of Claim 23, wherein the time period is based on a clinical care area in which the first infusion pump is located.

The applicant’s specification does not disclose these limitations.  Because claim 29 was submitted as a pre-examination amendment, claim 29 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 29 and only the limitations of claim 29.	
Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 35 recites:
The method of Claim 33, further comprising displaying a visual indication of the alarm condition instead of an audible indication while waiting for the second clinician mobile device to respond to the alarm condition.
The applicant’s specification does not disclose these limitations.  Because claim 35 was submitted as a pre-examination amendment, claim 35 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 35 and only the limitations of claim 35.
Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 36 recites:
The method of Claim 33, further comprising replacing the second clinician mobile device with a third clinician mobile device based on a lack of response from the second clinician device.

The applicant’s specification does not disclose these limitations.  Because claim 36 was submitted as a pre-examination amendment, claim 36 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 36 and only the limitations of claim 36.
	Claims 37 and 38 are rejected for the same reasons as claim 36 because claims 37 and 38 depend from claim 36.
Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 38 recites:
The method of Claim 36, wherein the second clinician mobile device is changed in response to a determination that the transmission to the second clinician mobile device has failed.

The applicant’s specification does not disclose these limitations.  Because claim 38 was submitted as a pre-examination amendment, claim 38 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 38 and only the limitations of claim 38.
Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 39 recites:
The method of Claim 33, wherein the time period is based on a clinical care area in which the first infusion pump is located.

The applicant’s specification does not disclose these limitations.  Because claim 39 was submitted as a pre-examination amendment, claim 39 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 39 and only the limitations of claim 39.


Allowable Subject Matter
6.	Claims 20 and 30 are allowed.
	Claims 21-24 and 31-34 are allowed because claims 21-24 and 31-34 depend from claims 20 and 30, respectively.

7.	Claims 25-29 and 35-39 are objected to because claims 25-29 and 35-39 have been rejected under section 112.  If these section 112 rejections were avoided, claims 25-29 and 35-39 would be allowed because claims 25-29 depend from claim 20, which has been allowed, and claims 35-39 depend from claim 30, which has been allowed.

Response to Arguments
8.	The applicant's arguments filed May 2, 2022, have been fully considered, but they are not persuasive.
	The applicant traverses the rejection of claims 20-39.
	Against the rejection of claim 25 and 35, the applicant argues that claims 25 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Support for the claims can be found at least in paragraph 0047 of the Publication.
	Regarding this argument, claim 25 recites:
The system of Claim 23, wherein the one or more hardware processors are further configured to display a visual indication of the alarm condition instead of an audible indication while waiting for the second clinician mobile device to respond to the alarm condition.




(Emphasis added.)  The recitations of claim 35 are similar.  Paragraph [0047] discloses:

[0047] If the alarm condition message generated by pump 12 was ultimately received by the alarm forwarding system 16, then at step 38 a confirmation message is automatically sent to both steps 42 and 44 which are processed on the pump 12 by the operation of the logic 52 as explained above. At step 42, whether the alarm condition message was successfully forwarded to alarm forwarding system 16 is evaluated. If the alarm condition message was not successfully forwarded to the alarm forwarding system 16, the program passes to step 46 where a local alarm is visually displayed. If however, it is ascertained at step 42 that the alarm condition was successfully received by the alarm forwarding system 16, the program passes to step 48 where no local alarm is displayed by pump 12.

(US 2021/0252210 A1; [0047]; emphasis added.)  The above-quoted text of paragraph [0047] discloses that a local alarm is visually displayed “[i]f the alarm condition message was not successfully forwarded to the alarm forwarding system 16.”  Paragraph [0047] does not disclose  “display[ing] a visual indication of the alarm condition instead of an audible indication while waiting for the second clinician mobile device to respond to the alarm condition,” as recited by claim 25 (and as similarly recited by claim 35).  On the contrary, when the alarm condition has not been successfully forwarded to the alarm forwarding system, the alarm condition has not been forwarded to the second clinician device.  Because the alarm condition has not been forwarded to the second clinician device, the second clinician device cannot respond to the alarm condition, so the system cannot wait for the second clinician mobile device to respond to the alarm condition.
	Against the rejection of claims 26 and 36, the applicant argues that claims 26 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Support for the claims can be found at least in paragraph 0076 of the Publication.


Regarding this argument, claim 26 recites:
The system of Claim 23, wherein the alarm forwarding system is configured to replace the second clinician mobile device with a third clinician mobile device based on a lack of response from the second clinician device.

(Emphasis added.)  The recitations of claim 36 are similar.  Paragraph [0076] discloses:	
		
[0076] Another management function of the patient care system 10 is shown in FIG. 8. In this function, a clinician transfers responsibility for one or more pumps 12 to another clinician. To access this functionality, both the clinician doing the transferring and the clinician receiving the transfer of responsibility for the pumps 12 must have appropriate access to the dispatching system 14 and alarm forwarding system 16, for example, through each clinician's respective monitor/controlling systems 18 with their appropriate interfaces. By accessing the monitor/controller system 18, at 178 the clinician selects a list of pumps 12 to be transferred. The process passes to step 180 where the clinician selects the monitor/controlling system 18 to which the responsibility for the pumps 12 will be transferred.

(US 2021/0252210 A1; [0076])  The above-quoted text of paragraph [0047] does not mention “replac[ing] the second clinician mobile device with a third clinician mobile device based on a lack of response from the second clinician device,” as recited by claim 26 (and as similarly recited by claim 36).
	Against the rejection of claims 28 and 38, the applicant argues that claims 28 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Support for the claims can be found at least in paragraphs 0053 of the Publication. 
Regarding this argument, claim 28 recites:
The system of Claim 26, wherein the second clinician mobile device is changed in response to a determination that the transmission to the second clinician mobile device has failed.

(Emphasis added.)  The recitations of claim 38 are similar.  Paragraph [0053] discloses:

[0053] If, at step 66, it is determined, according to rules, algorithms or instructions, that the pump 12 is configured to suppress the local audio alarm, the program advances to step 68 where it is evaluated whether to delay or suppress the local audio alarm based on its rules, algorithms or instructions including, but not limited to, reference to the current stage of the local delay timer 50. If, at step 68, it is determined that the local audio alarm should be suppressed, the program passes to step 70. Step 70 determines whether the local delay timer 50 has exhausted its predetermined delay time and the alarm condition still persists. If the local delay timer 50 has exhausted its local delay time and the alarm condition still persists, the program passes to step 72 where pump 12 provides a local audio alarm even though the alarm had previously been determined to be suppressed. The reason the alarm suppression is overridden in this embodiment is that the failure to receive an acknowledgment of receipt of an alarm notice, as evidenced by the local delay time 50 timing out, has been determined, according to rules, algorithms or instructions, to require an alarm to be generated. Also, according to rules, algorithms or instructions, the alarm can be generated immediately or can be generated after taking further action (e.g., resending the alarm message to see if an acknowledgment or receipt of the alarm message returns). If at step 66 it is determined that pump 12 is not configured to suppress a local audio alarm indication, the program passes to step 72 where pump 12 provides a local audio alarm. Either or both a local audio or visual alarm can be produced at 46 and 72.

(US 2021/0252210 A1; [0053])  The above-quoted text of paragraph [0053] does not mention changing the second clinician mobile device “in response to a determination that the transmission to the second clinician mobile device has failed,” as recited by claim 28 (and as similarly recited by claim 38).
Against the rejection of claims 29 and 39, the applicant argues that claims 29 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Support for the claims can be found at least in paragraphs 0040 of the Publication.
Regarding this argument, claim 29 recites:
The system of Claim 23, wherein the time period is based on a clinical care area in which the first infusion pump is located.




(Emphasis added.)  The recitations of claim 39 are similar.  Paragraph [0040] discloses:

[0040] In all of the above situations in which the content of a data message from pump 12 or the content of an alarm message were used to control the manner in which an alarm was generated, suppressed, or forwarded, the clinical care area (CCA) of the pump or medical device 12 can be used additionally or in the alternative as an input to a rule or can be used to select which rule should to be applied. This functionality provides significant benefits in that an alarm forwarding protocol or alarm suppression protocol might be appropriate for a given medical situation in one CCA and not appropriate in another. For example, the temporary interruption of a basic saline drip may be a low priority alarm towards which a stringent suppression protocol is applied in one CCA while the same medical event is a high priority in a level 4 NICU where the slightest divergence from a planned treatment can be more problematic for the patient. The CCA can be received as an input for any of these determinations by first being programmed into the medical device when it is deployed or provided in a drug library downloaded to the medical device, and subsequently selected by the clinician on the device so that the selected CCA information is delivered as part of the data message generated by the medical device 12. In the alternative, the CCA can be determined indirectly from the data message and/or alarm message by conducting a lookup operation on a database associated with a server that is in communication with a plurality of the medical devices in the healthcare facility. For example, an ID number associated with a pump could be received in a data message and then applied to a database to lookup the CCA area in which the pump had last been deployed, programmed in, or heard from via the network.

(US 2021/0252210 A1; [0040])  The above-quoted text of paragraph [0040] does not disclose that “the time period is based on a clinical care area in which the first infusion pump is located,” as recited by claim 29 (and as similarly recited by claim 39).  Although paragraph [0040] discloses, “the clinical care area (CCA) of the pump or medical device 12 can be used additionally or in the alternative as an input to a rule or can be used to select which rule should to be applied,” that disclosure does not mention a time period, and that disclosure is otherwise far too general to support the specific limitations of claims 29 and 39.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689